Title: Thomas Jefferson’s Notes on Distances between Poplar Forest and Natural Bridge, [ca. 17–21 September 1815]
From: Jefferson, Thomas
To: 


          
            ca. 17–21 Sept. 1815
          
          
            
              
              
              Roads
              
              
              
            
            
              
              
              Poplar Forest
              
              
              
            
            
              
              
              Callaway’s mill bridge.
              5.
              }
              soon after passing Callaw’s mill a right hand is a better road, and saves 3. mi. to Clarke’s.
            
            
              4
              {
               Leftwich’s mill
              
            
            
              
              Liberty.
              12
            
            
              2
              Jenn’s gap road
              
            
            
              10
              
              Doneld’s mill
              
            
            
              
              
              Chr. Clarke’s 
              6. miles
              41½
            
            
              
              
              Jenning’s gap. 
              5.
              
            
            
              
              
              the river
              8
              
            
            
              
              
              Skidmore’s
              ferry  ? 2
              
            
            
              
              
              Douthat’s—
              ?5
              
            
            
              
              
              Natl bridge
              1½
              
            
            
              
              
              Greenlee’s ferry
              3½
              }
              8 hours ride, exclusive of stoppages of which 2 hours are for the 5 miles crossing the mountain
            
            
              
              
              W. foot of mountn
              4½
            
            
              
              
              Petit’s gap
              2
            
            
              
              
              E. foot Mountn
              3
              32
            
            
              
              
              Douglas’s
              3
              
            
            
              
              
              Tabernacle Meetg H
              8
              
            
            
              
              
              Pop. For.
              8
              
            
          
        